645 F.2d 1226
Lloyd L. DOWNING, M. D., Plaintiff-Appellant,v.R. Allen WILLIAMS, Superintendent et al., Defendants-Appellees.
No. 78-2869.
United States Court of Appeals,Fifth Circuit.
May 28, 1981.

John Buckley, Texarkana, Tex., for plaintiff-appellant.
Martha H. Allan, Lonny Zwiener, Asst. Attys. Gen., Austin, Tex., for defendants-appellees.
ON PETITION FOR REHEARING
Before TUTTLE, AINSWORTH and SAM D. JOHNSON, Circuit Judges.
PER CURIAM:


1
The petition for rehearing is granted.  The panel opinion, reported at 624 F.2d 612, is vacated.  For the reasons stated in Judge Ainsworth's dissent, the judgment of the district court is affirmed.

TUTTLE, Circuit Judge, dissenting:

2
With deference, I dissent, for the reasons stated in the prevailing opinion of the panel, reported at 624 F.2d 612.